Citation Nr: 0018207	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for drug addiction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Salt Lake City, Utah, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating a present diagnosis of PTSD related to active 
service.

2.  Direct service connection for drug addiction is barred as 
a matter of law.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for PTSD.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for drug 
addiction lacks legal merit or entitlement under the law.  
38 U.S.C.A. §§ 101(16), 105(a), 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.301 (1999); VAOPGCPREC 2-98; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims
PTSD

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection can also 
be granted for certain chronic diseases, including psychoses, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) 
(1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The Court has also held that 
although a claim need not be conclusive, the statute provides 
that it must be accompanied by evidence that justifies a 
"belief by a fair and impartial individual" that the claim 
is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

A well-grounded claim for entitlement to service connection 
for PTSD requires three elements: (1) a current diagnosis of 
PTSD, (2) supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

The Board notes that the decision in Cohen altered the 
analysis in connection with claims for service connection for 
PTSD and held that VA had adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  The major effect of 
that decision was that the criteria have changed from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard.  The criteria now require exposure to 
a traumatic event and response involving intense fear, 
helplessness, or horror and more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  

A diagnosis of PTSD by a mental health professional must be 
"presumed (unless evidence shows to the contrary) to have 
been made in accordance with the applicable DSM criteria."  
Id. at 139.  The sufficiency of a stressor is, accordingly, 
now a clinical determination for the examining mental health 
professional.  Id. at 140, 141.

Recently, the VA regulation applicable to PTSD service 
connection claims, 38 C.F.R. § 3.304(f), was amended to 
reflect changes in law as a result of the Cohen decision.  
See 64 Fed. Reg. 32807-08 (1999).  The Board notes the 
amendment replaced the requirement of a "clear" diagnosis 
of PTSD with a requirement of medical evidence diagnosing the 
disorder in accordance with 38 C.F.R. § 4.125(a) and stated 
that lay testimony alone, in the absence of clear and 
convincing evidence to the contrary, could establish an 
inservice stressor if the evidence established the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat.  See 38 C.F.R. § 3.304(f) (1999).

The Court has held that where the law or regulations change 
while a case is pending the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). 

In this case, the veteran has submitted no medical evidence 
demonstrating a present diagnosis of PTSD related to active 
service.  The only evidence of PTSD is the veteran's own 
opinion.  While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Consequently, the Board finds that the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for PTSD.  See 38 U.S.C.A. § 5107(a).

The Board further finds the veteran has not indicated the 
existence of any additional evidence that would well ground 
this service connection claim.  See McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The Court has held that absent the submission 
and establishment of a well-grounded claim VA cannot 
undertake to assist in developing facts pertinent to a claim.  
Morton v. West, 12 Vet. App. 477, 486 (1999).  

Drug Addiction

VA regulations provide that direct service connection may be 
granted only when a disability was incurred or aggravated in 
line of duty and was not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  
38 C.F.R. § 3.301(a) (1999).

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, amended former 38 U.S.C.A. §§ 310 and 331 (now 
designated §§ 1110 and 1131), effective for claims filed 
after October 31, 1990, to prohibit the payment of 
compensation for any disability that is a result of a 
veteran's own abuse of alcohol or drugs ( a "substance-abuse 
disability").  VAOPGCPREC 11-96.  The record reveals the 
veteran filed his claim for entitlement to drug addiction in 
July 1998 and has no established service-connected 
disabilities.

The direction in both sections, 1110 and 1131, as amended by 
section 8052 of the OBRA 1990, indicates that "no 
compensation shall be paid if the disability is a result of 
the veteran's own . . . abuse of alcohol or drugs" clearly 
prohibits the payment of compensation for a substance-abuse 
disability, whatever its origin.  VAOPGCPREC 2-97.

In addition, statutory provisions operate to bar an award of 
direct service connection for disability resulting from drug 
abuse.  Service connected is defined as "with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death results from a disability 
incurred or aggravated, in line of duty in the active 
military, naval or air service."  38 U.S.C.A. § 101(16) 
(West 1991).  With respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the abuse of alcohol or 
drugs by the person on whose account benefits are claimed.  
38 U.S.C.A. § 105(a) (West 1991).

In claims filed after October 31, 1990, disability resulting 
from a veteran's own alcohol or drug abuse cannot be service 
connected.  VAOPGCPREC 2-98.  A recent VA Office of the 
General Counsel opinion held that the amendments made by 
section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, 
which are applicable to claims filed after October 31, 1990, 
prohibit the payment of compensation to a veteran under 
38 U.S.C. § 1110 or 1131 for service-connected disability 
("disability compensation") for a disability that is a 
result of a veteran's own abuse of alcohol or drugs (a 
"substance-abuse disability"), and they preclude direct 
service connection of a substance-abuse disability for 
purposes of all VA benefits.  VAOPGCPREC 7-99

The Court has held that in cases such as this where the law 
is dispositive the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the veteran's claim for entitlement to 
service connection for drug addition must be denied as a 
matter of law.



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for drug addiction is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

